Per Curiam.

The replication is bad in not stating that the revocation of the bond of submission was under seal. A parol revocation would have been a nullity. There are no terms of art used in the replication, which import that the revocation was by deed, and the court *126cannot intend it. (l Saund. 291. Cabell v. Vaughan, note 1. and the authorities there cited.) The replication is also defective in not averring a breach of the bond, and that no award was made by reason of a revocation, or that an award was made, and that the defendant refused to abide by it.
Leave is, however, given to the plaintiff to amend according to his prayer, upon payment of the costs of the demurrer, and of the proceedings subsequent.